Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a CIP of 15/749,000, now abandoned, which is a 371 of PCT/US16/45037.
The amendment filed on June 22, 2022 has been entered.
Claims 1-2 and 4-23 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with an election of species of
(A1) E. coli as the organism, 
(A2) the pathway depicted in Figure 7, 
(A3) overexpression of polyketoacyl-CoA thiolase (PKT) plus knockout of fermentative pathways (ΔldhA ΔpoxB, Δpta ΔadhE ΔfrdA ) and thioesterases (ΔyciA ΔybgC Δydil ΔtesA ΔfadM ΔtesB)  as the genetic modifications made in said organism of (A1),
(B) acetoacetylCoA + acetyl-CoA as starting substrates and triacetic acid lactone as the product, and 
(C) Ralstonia eutropha bkTB: protein access # AAC3822.1 (GenBank: AAC38322.1)
 in the reply filed on December 20, 2021 
Claims 5-9 and 12-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 20, 2021.
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 is directed to an in vitro method of making a polyketide and belongs to Invention II, see the Requirement for Restriction mailed on October 18, 2021.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendments/Arguments
 	Applicant’s amendment and arguments filed on June 22, 2022 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.    

Improper Markush Grouping Rejection
Claim 11 has been amended to delete an in vitro method and no longer recites an Improper Markush Grouping.  Therefore, the objection has been withdrawn.  

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “clause e) o   ptionally”.  It appears this is a typographical error.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 has been amended to clarify “iterations”.  Therefore the rejection of claim 1 and claims 2-4 depending therefrom under 35 U.S.C. 112(b) has been withdrawn. 

Claim 1 has been amended to correct the antecedent basis for “said polyketoacyl-CoA in steps .. d), ..or f)".  Therefore, the rejection of claim 1 and claims 2-4 depending therefrom under 35 U.S.C. 112(b) has been withdrawn. 

Claim 2 has been amended to correct the antecedent basis for “said extended polyketoacyl-CoA..”.  Therefore, the rejection of claim 2 and claim 3 depending therefrom under 35 U.S.C. 112(b) has been withdrawn.  

Claim 4 has been amended to delete the phrase “conversion of said polyketoacyl-CoA to a polyketide”. Therefore, the rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn.

Claim 10 has been amended to clarify that hydrolysis of “polyketoacyl-CoA” in step b) is the polyketoacyl-CoA product formed in step a).  Therefore, the rejection of claim 10 and clam 11 depending therefrom under 35 U.S.C. 112(b) is withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 10-11, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (1) a method of producing/isolating the polyketide triacetic acid lactone (TAL), any spontaneously rearranged form of said polyketide or any derivative of said polyketide by growing any genetically engineered microorganism or E. coli comprising a polyketide producing pathway comprising a) C(n)-acyl-CoA + acetyl-CoA → C(n+2)-ketoacyl-CoA catalyzed by Ralstonia eutropha bktB, b) C(n+2)-ketoacyl-CoA + acetyl-CoA → C(n+4)-polyketoacyl-CoA, wherein n is > 0 and <30, catalyzed by Ralstonia eutropha bktB, iterations of step a) and/or step b), and c) conversion of the polyketoacyl-CoA of step b) to the polyketide, the spontaneously rearranged form of said polyketide, or the derivative of said polyketide catalyzed by any thioesterase or spontaneously or (2) a method of producing any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide by growing any genetically engineered microorganism a) expressing Ralstonia eutropha bktB polyketoacyl-CoA thiolase catalyzing a non-decarboxylative Claisen condensation of acetyl-CoA and  acetoacetyl-CoA to form a polyketoacyl-CoA, and b) hydrolyzing said polyketoacyl-CoA to form the polyketide, the spontaneously rearranged form of said polyketide, or the derivative of said polyketide. Therefore, the claims are drawn to a method of producing (1) TAL, any derivative of TAL or any spontaneously rearranged form of TAL having unknown structure or (2) any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide having unknown structure using E. coli or a genus of microorganisms having a polyketide producing pathway comprising Ralstonia eutropha bktB ketoacyl-thiolase, Ralstonia eutropha bktB polyketoacyl-thiolase, and a genus of any other enzyme(s) in step c).
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Natural iterative carbon chain elongation for producing polyketides using decarboxylative Claisen condensation using polyketide synthases was known in the art at the time the claimed invention was effectively filed.  However, iterative carbon chain elongation for producing polyketides using non-decarboxylative Claisen condensation using thiolases was not known in the art at the time the claimed invention was effectively filed.  The specification is limited to a method of producing triketoacyl-CoA/triacetic acid lactone (TAL) by culturing a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 1, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to triketoacyl-CoA via non-decarboxylative Claisen condensation using one of the thiolase recited in claim 1, and c) the triketoacyl-CoA is spontaneously converted to triacetic acid lactone (TAL).   While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, this one example is not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above genetically modified E. coli used in the method of producing triketoacyl-CoA/triacetic acid lactone (TAL) from acetyl-CoA and the structure of E. coli or any genetically modified microorganism having unknown structure and having the function of producing (1) TAL, any derivative of TAL or any spontaneously rearranged form of TAL having unknown structure or (2) any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide having unknown structure.  Therefore, the specification fails to describe a representative species of the claimed genus.  
Further, the claimed invention requires a defined number of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism, wherein overexpression of said genes/enzymes/thiolases in any genetically engineered microorganism results in production of (1) TAL, any derivative of TAL or any spontaneously rearranged form of TAL or (2) any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide having by elongating any ketoacyl-CoA or any polyketoacyl-CoA by two carbons. While the exemplary microorganisms were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed genus.    Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express in any recombinant microorganism or E. coli to produce  (1) TAL, any derivative of TAL or any spontaneously rearranged form of TAL or (2) any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide.
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claims 1 and 10 have been amended to recite enzymes/genes for the minimum steps, the claims meet the written description.
This is not found persuasive.  While claims 1 and 10 have been amended to recite specific ketoacyl-CoA thiolases and/or polyketoacyl-CoA thiolases, the claims remain directed to a method of producing (1) triacetic acid lactone (TAL) or any derivative/spontaneously rearranged from of TAL having unknown structure or (2) any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide having unknown structure in any microorganism or E. coli.  As discussed above, iterative carbon chain elongation for producing polyketides using non-decarboxylative Claisen condensation using thiolases was not known in the art at the time the claimed invention was effectively filed.  The specification is limited to a method of producing triketoacyl-CoA/triacetic acid lactone (TAL) by culturing a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 1, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to triketoacyl-CoA via non-decarboxylative Claisen condensation using one of the thiolase recited in claim 1, and c) the triketoacyl-CoA is spontaneously converted to triacetic acid lactone (TAL).  While the exemplary microorganism were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed genus.    Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express in any recombinant microorganism or E. coli to produce (1) TAL, any derivative of said TAL, and any spontaneously rearranged from of said TAL or (2) any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide.
Hence the rejection is maintained.
	
 
Claims 1-2, 4, 10-11, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing triketoacyl-CoA/triacetic acid lactone (TAL) by culturing a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 1, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to triketoacyl-CoA via non-decarboxylative Claisen condensation using one of the thiolase recited in claim 1, and c) the triketoacyl-CoA is spontaneously converted to triacetic acid lactone (TAL), does not reasonably provide enablement for a method of producing (1) TAL or any derivative/spontaneously rearranged from of TAL having unknown structure or (2) any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide having unknown structure using E. coli or any microorganism comprising polyketide producing pathway comprising Ralstonia eutropha bktB ketoacyl-thiolase and Ralstonia eutropha bktB polyketoacyl-thioase   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (1) a method of producing/isolating the polyketide triacetic acid lactone (TAL), any spontaneously rearranged form of said polyketide or any derivative of said polyketide by growing any genetically engineered microorganism or E. coli comprising a polyketide producing pathway comprising a) C(n)-acyl-CoA + acetyl-CoA → C(n+2)-ketoacyl-CoA catalyzed by Ralstonia eutropha bktB, b) C(n+2)-ketoacyl-CoA + acetyl-CoA → C(n+4)-polyketoacyl-CoA, wherein n is > 0 and <30, catalyzed by Ralstonia eutropha bktB, interations of step a) and/or step b), and c) conversion of the polyketoacyl-CoA of step b) to the polyketide, the spontaneously rearranged form of said polyketide, or the derivative of said polyketide catalyzed by any thioesterase or spontaneously or (2) a method of producing any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide by growing any genetically engineered microorganism a) expressing Ralstonia eutropha bktB polyketoacyl-CoA thiolase catalyzing a non-decarboxylative Claisen condensation of acetyl-CoA and  acetoacetyl-CoA to form a polyketoacyl-CoA, and b) hydrolyzing said polyketoacyl-CoA to form the polyketide, the spontaneously rearranged form of said polyketide, or the derivative of said polyketide. Therefore, the claims are drawn to a method of producing (1) TAL, any derivative of TAL or spontaneously rearranged from TAL having unknown structure or (2) any polyketide, any spontaneously rearranged form of said polyketide, or any derivative of said polyketide having unknown structure using E. coli or any microorganism having a polyketide producing pathway comprising Ralstonia eutropha bktB ketoacyl-thiolase, Ralstonia eutropha bktB polyketoacyl-thiolase, and any other enzyme(s) in step c).
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of genetically engineered microorganism producing a large number of polyketides.  Natural iterative carbon chain elongation for producing polyketides using decarboxylative Claisen condensation using polyketide synthases was known in the art at the time the claimed invention was effectively filed.  However, iterative carbon chain elongation for producing polyketides using non-decarboxylative Claisen condensation using thiolases was not known in the art at the time the claimed invention was effectively filed. The specification is limited to a method of producing triketoacyl-CoA/triacetic acid lactone (TAL) by culturing a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 1, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to triketoacyl-CoA via non-decarboxylative Claisen condensation using one of the thiolase recited in claim 1, and c) the triketoacyl-CoA is spontaneously converted to triacetic acid lactone (TAL).
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can genetically modify microorganisms with various polynucleotides encoding polypeptides of a pathway using well-known and widely used techniques in the art and create a reaction system with various polynucleotides/enzymes, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose a method of producing (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide in E. coli or any microorganism comprising polyketide producing pathway comprising Ralstonia eutropha bktB ketoacyl-thiolas and Ralstonia eutropha bktB polyketoacyl-thioase.
In the absence of: (a) rational and predictable scheme for producing (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide in any microorganism or E. coli and (b) a correlation between structure and the activity of producing (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide in any modified microorganism or E. coli, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible microorganisms to determine which microorganisms or E. coli  can produce (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (a) a set of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism that produces (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide, (b) which combinations of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism to use in order to arrive at a microorganism or E. coli that produces (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide and (c) the general tolerance of any microorganism or E. coli to (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide of TAL or intermediates leading up to any polyketide.   
The amount of direction or guidance presented and the existence of working examples.  
The specification does not disclose microorganisms or E. coli that produce (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide other than a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 1, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to triketoacyl-CoA via non-decarboxylative Claisen condensation using one of the thiolase recited in claim 1, and c) the triketoacyl-CoA is spontaneously converted to triacetic acid lactone (TAL).  Therefore, the specification fails to teach a method of producing TAL or any derivative/spontaneously rearranged from of TAL in any microorganism or E. coli.  The specification is limited a method of producing triketoacyl-CoA/triacetic acid lactone (TAL) by culturing a genetically modified E. coli expressing E. coli AtoB thiolase (a ketoacyl-CoA thiolase) or one of the thiolase recited in claim 1, wherein a) two acetyl-CoAs are converted to acetoacetyl-CoA (ketoacyl-CoA) catalyzed by AtoB via non-decarboxylative Claisen condensation, b) acetoacetyl-CoA (primer) and acetyl-CoA (extender) are converted to triketoacyl-CoA via non-decarboxylative Claisen condensation using one of the thiolase recited in claim 1, and c) the triketoacyl-CoA is spontaneously converted to triacetic acid lactone (TAL), but provides no guidance with regard to the set of genes/enzymes/ thiolases, ketoacyl-CoA/polyketoacyl-CoA primers/extenders, and microorganism that produces any polyketide.   
 Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).   
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that since claims 1 and 10 have been amended to recite enzymes/genes for the minimum steps and expressing enzymes of pathways in other microbes is well known and enabled in the art, the claims meet the enablement requirement.  
This is not found persuasive.  While claims 1 and 10 have been amended to recite specific ketoacyl-CoA thiolases and/or polyketoacyl-CoA thiolases and expressing enzymes of pathways in other microbes was known, the claims remain directed to a method of producing (1) TAL or any derivative/spontaneously rearranged form of TAL having unknown structure or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide having unknown structure in any microorganism or E. coli.  As discussed above, iterative carbon chain elongation for producing polyketides using non-decarboxylative Claisen condensation using thiolases was not known in the art at the time the claimed invention was effectively filed.  The specification does not provide any teaching or guidance to (a) rational and predictable scheme for producing (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide in any microorganism or E. coli and (b) a correlation between structure and the activity of producing (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide in any modified microorganism or E. coli, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  While the skilled artisan can genetically modify microorganisms with various polynucleotides encoding polypeptides of a pathway using well-known and widely used techniques in the art and create a reaction system with various polynucleotides/enzymes, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose a method of producing (1) TAL or any derivative/spontaneously rearranged form of TAL or (2) any polyketide or any derivative/spontaneously rearranged form of said polyketide in E. coli or any microorganism comprising polyketide producing pathway comprising Ralstonia eutropha bktB ketoacyl-thiolas and Ralstonia eutropha bktB polyketoacyl-thioase.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
Hence the rejection is maintained.

Conclusion

	Claims 1-2 and 4-23 are pending.

	Claims 5-9 and 12-21 are withdrawn.

	Claims 1-2, 4, 10-11, and 22-23 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652